Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Case
This communication is in response to the filing of Application 16/994,094 by KIM et al. for “METHOD AND APPARATUS FOR RECONFIGURING TERMINAL BASED ON STATE OF TERMINAL IN WIRELESS COMMUNICATION SYSTEM”, filed on 08/14/2020. 
Claims 1-20 are now pending. The independent claims are 1, 8, 15 and 20.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-11, 13-17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US20210051592A1), hereinafter WANG.

WANG teaches A method, performed by a terminal, in a wireless communication system, the method comprising: (WANG, Fig. 4A, paragraph 103, teach UE 115 in a wireless communication system.)
transmitting, to a base station (BS), capability information including at least one of information associated with overheating of the terminal or information associated with power consumption of the terminal; (WANG, Fig. 4A, step 404, paragraph 104, teach transmitting, to a base station (490/492) an overheat assistance indicator (i.e. capability information including at least one of information associated with overheating of the terminal or information associated with power consumption of the terminal).) 
receiving, from the BS, first configuration information including at least one of overheating assistance configuration information or preference configuration information for power saving, based on the transmitted capability information; (WANG, Fig. 4A, step 408, paragraphs 106-107, teach receiving first adjustment indicator (i.e. configuration information including at least one of overheating assistance configuration information or preference configuration information for power saving, based on the transmitted capability information).)
identifying, based on the first configuration information, a triggering event for reporting assistance information including at least one of a triggering event for mitigating overheating or a triggering event for power saving; (WANG, Fig. 4A, steps 412, 414, paragraphs 108-109, teach identifying overheating resolved condition (i.e. a triggering event for reporting assistance information including at least one of a triggering event for mitigating overheating or a triggering event for power saving).) 
determining the assistance information corresponding to the identified triggering event, the assistance information including at least one of a preferred number of carriers assistance information, preferred bandwidth assistance information, a preferred number of multiple input multiple output (MIMO) layers assistance information, or discontinuous reception (DRX) preference information; (WANG, Fig. 4A, steps 412, 414, paragraphs 108-109, teach determining to reduce a number of maximum component carriers (ReducedMaxCC) based on an information element received in the assistance information.)
transmitting, to the BS, the determined assistance information; (WANG, Fig. 4A, step 416, paragraphs 109-110, teach transmitting a second overheat assistance indicator (i.e. determined assistance information).)
and receiving second configuration information generated based on the transmitted assistance information. (WANG, Fig. 4A, steps 422, 424, paragraphs 111-112, teach receiving a second adjustment indicator (i.e. second configuration information generated based on the transmitted assistance information.)

Regarding claim 2, WANG teaches the method of claim 1, wherein, when the identified triggering event is the triggering event for mitigating overheating, at least one of the preferred number of carriers assistance information, the preferred bandwidth assistance information, or the preferred number of MIMO layers assistance information is added to overheating assistance information and then is transmitted. (WANG, Fig. 4A, step 416, paragraphs 109-110, teach the second overheat assistance indicator including or corresponding to a number of one or more CCs.)

Regarding claim 3, WANG teaches the method of claim 1, wherein, when the identified triggering event is the triggering event for power saving, the at least one of the preferred number of carriers assistance information, the preferred bandwidth assistance information, the preferred number of MIMO layers assistance information, or the DRX preference information is added to preference information associated with the power saving and then is transmitted. (WANG, Fig. 4A, step 416, paragraphs 109-110, teach the second overheat assistance indicator (e.g. for power saving) including or corresponding to a number of one or more CCs.)

Regarding claim 4, WANG teaches the method of claim 1, wherein, when the identified triggering event is both for mitigating overheating and for power saving, (WANG, Fig. 4A, steps 412, 414, paragraphs 108-109, teach determining to reduce a number of maximum component carriers (ReducedMaxCC) based on an information element received in the assistance information for resolving overheating (i.e. both for mitigating overheating and for power saving).) at least one of information associated with a preferred number of carriers assistance information for power saving, preferred bandwidth assistance information for power saving, a preferred number of MIMO layers assistance information for power saving, or DRX preference information for power saving is transmitted with overheating assistance information including at least one of a preferred number of carriers assistance information for mitigating overheating, a preferred bandwidth assistance information for mitigating overheating, or a preferred number of MIMO layers assistance information for mitigating overheating. (WANG, Fig. 4A, step 416, paragraphs 109-110, teach the second overheat assistance indicator (e.g. for power saving) including or corresponding to a number of one or more CCs.)

Regarding claim 6, WANG teaches the method of claim 1, wherein the preference configuration for power saving includes prohibit timer information comprising at least one of prohibit timer information for reporting DRX preference information, prohibit timer information for reporting the preferred bandwidth assistance information, prohibit timer information for reporting the preferred number of carriers assistance information, or prohibit timer information for reporting the preferred number of MIMO layers assistance information. (WANG, Fig. 4A, step 410, teach a time period (i.e. prohibit timer) to initiate one or more corrective actions to resolve overheating.)

Regarding claim 7, WANG teaches the method of claim 6, further comprising: when the assistance information is transmitted for power saving, controlling a prohibit timer to start, based on the prohibit timer information for prohibiting another assistance information of the terminal from being transmitted while the prohibit timer corresponding to the transmitted assistance information is running. (WANG, Fig. 4A, step 410, teach the time period (i.e. prohibit timer) which prohibits another assistance information from being transmitted.)

Regarding claim 8, WANG teaches A terminal for reconfiguration in a wireless communication system, the terminal comprising: a transceiver; and a processor coupled with the transceiver and configured to: (WANG, Fig. 11, paragraph 140, teach UE 115 comprising wireless radios 1101 (i.e. transceiver) and processor 280 coupled with the transceiver.)
transmit, to a base station (BS), capability information including at least one of information associated with overheating of the terminal or information associated with power consumption of the terminal, (WANG, Fig. 4A, step 404, paragraph 104, teach transmitting, to a base station (490/492) an overheat assistance indicator (i.e. capability information including at least one of information associated with overheating of the terminal or information associated with power consumption of the terminal).)
receive, from the BS, first configuration information including at least one of overheating assistance configuration information or preference configuration information for power saving, based on the transmitted capability information, (WANG, Fig. 4A, step 408, paragraphs 106-107, teach receiving first adjustment indicator (i.e. configuration information including at least one of overheating assistance configuration information or preference configuration information for power saving, based on the transmitted capability information).)
identify, based on the first configuration information, a triggering event for reporting assistance information including at least one of a triggering event for mitigating overheating or a triggering event for power saving, (WANG, Fig. 4A, steps 412, 414, paragraphs 108-109, teach identifying overheating resolved condition (i.e. a triggering event for reporting assistance information including at least one of a triggering event for mitigating overheating or a triggering event for power saving).) 
determine the assistance information corresponding to the identified triggering event, the assistance information including at least one of a preferred number of carriers assistance information, preferred bandwidth assistance information, a preferred number of multiple input multiple output (MIMO) layers assistance information, or discontinuous reception (DRX) preference information, (WANG, Fig. 4A, steps 412, 414, paragraphs 108-109, teach determining to reduce a number of maximum component carriers (ReducedMaxCC) based on an information element received in the assistance information.) 
transmit, to the BS, the determined assistance information, (WANG, Fig. 4A, step 416, paragraphs 109-110, teach transmitting a second overheat assistance indicator (i.e. determined assistance information).)
and receive, from the BS, second configuration information generated based on the transmitted assistance information. (WANG, Fig. 4A, steps 422, 424, paragraphs 111-112, teach receiving a second adjustment indicator (i.e. second configuration information generated based on the transmitted assistance information.)

Regarding claim 9, WANG teaches the terminal of claim 8, wherein, when the identified triggering event is the triggering event for mitigating overheating, at least one of the preferred number of carriers assistance information, the preferred bandwidth assistance information, or the preferred number of MIMO layers assistance information is added to overheating assistance information and then is transmitted. (WANG, Fig. 4A, step 416, paragraphs 109-110, teach the second overheat assistance indicator including or corresponding to a number of one or more CCs.)

Regarding claim 10, WANG teaches the terminal of claim 8, wherein, when the identified triggering event is the triggering event for power saving, the at least one of the preferred number of carriers assistance information, the preferred bandwidth assistance information, the preferred number of MIMO layers assistance information, or the DRX preference information is added to preference information associated with the power saving and then is transmitted. (WANG, Fig. 4A, step 416, paragraphs 109-110, teach the second overheat assistance indicator (e.g. for power saving) including or corresponding to a number of one or more CCs.)

Regarding claim 11, WANG teaches the terminal of claim 8, wherein, when the identified triggering event is both for mitigating overheating and for power saving, (WANG, Fig. 4A, steps 412, 414, paragraphs 108-109, teach determining to reduce a number of maximum component carriers (ReducedMaxCC) based on an information element received in the assistance information for resolving overheating (i.e. both for mitigating overheating and for power saving).) at least one of information associated with a preferred number of carriers assistance information for power saving, preferred bandwidth assistance information for power saving, a preferred number of MIMO layers assistance information for power saving, or DRX preference information for power saving is transmitted with overheating assistance information including at least one of a preferred number of carriers assistance information for mitigating overheating, a preferred bandwidth assistance information for mitigating overheating, or a preferred number of MIMO layers assistance information for mitigating overheating. (WANG, Fig. 4A, step 416, paragraphs 109-110, teach the second overheat assistance indicator (e.g. for power saving) including or corresponding to a number of one or more CCs.)

Regarding claim 13, WANG teaches the terminal of claim 8, wherein the preference configuration for power saving includes prohibit timer information comprising at least one of prohibit timer information for reporting DRX preference information, prohibit timer information for reporting the preferred bandwidth assistance information, prohibit timer information for reporting the preferred number of carriers assistance information, or prohibit timer information for reporting the preferred number of MIMO layers assistance information. (WANG, Fig. 4A, step 410, teach a time period (i.e. prohibit timer) to initiate one or more corrective actions to resolve overheating.)

Regarding claim 14, WANG teaches the terminal of claim 9, further comprising: when the assistance information is transmitted for power saving, controlling a prohibit timer to start, based on the prohibit timer information for prohibiting another assistance information of the terminal from being transmitted while the prohibit timer corresponding to the transmitted assistance information is running. (WANG, Fig. 4A, step 410, teach the time period (i.e. prohibit timer) which prohibits another assistance information from being transmitted.)

Regarding claim 15, WANG teaches A method, performed by a BS, for reconfiguring a terminal in a wireless communication system, the method comprising: (WANG, Fig. 4A, paragraph 103, teach base station 490/492 for reconfiguring UE 115 in a wireless communication system.)
receiving, from the terminal, capability information including at least one of information associated with overheating of the terminal or information associated with power consumption of the terminal; (WANG, Fig. 4A, step 404, paragraph 104, teach receiving, from the UE, an overheat assistance indicator (i.e. capability information including at least one of information associated with overheating of the terminal or information associated with power consumption of the terminal).) 
transmitting, to the terminal, first configuration information including at least one of overheating assistance configuration information or preference configuration information for power saving, based on the received capability information; (WANG, Fig. 4A, step 408, paragraphs 106-107, teach transmitting first adjustment indicator (i.e. configuration information including at least one of overheating assistance configuration information or preference configuration information for power saving, based on the received capability information).)
receiving, from the terminal, assistance information including at least one of a preferred number of carriers assistance information, preferred bandwidth assistance information, a preferred number of multiple input multiple output (MIMO) layers assistance information, or discontinuous reception (DRX) preference information, based on a triggering event identified by the terminal, (WANG, Fig. 4A, steps 412, 414, paragraphs 108-109, teach determining to reduce a number of maximum component carriers (ReducedMaxCC) based on an information element received in the assistance information, and Fig. 4A, step 416, paragraphs 109-110, teach transmitting a second overheat assistance indicator (i.e. determined assistance information).)
the triggering event including at least one of a triggering event for mitigating overheating or a triggering event for power saving; (WANG, Fig. 4A, steps 412, 414, paragraphs 108-109, teach identifying overheating resolved condition (i.e. a triggering event for reporting assistance information including at least one of a triggering event for mitigating overheating or a triggering event for power saving).)  
generating second configuration information corresponding to the triggering event, based on the assistance information; (WANG, Fig. 4A, steps 422, 424, paragraphs 111-112, teach generating and transmitting second adjustment indicator (i.e. second configuration information generated based on the transmitted assistance information.)
and transmitting, to the terminal, the generated second configuration information corresponding to the triggering event. (WANG, Fig. 4A, steps 422, 424, paragraphs 111-112, teach generating and transmitting second adjustment indicator (i.e. second configuration information generated based on the transmitted assistance information.)

Regarding claim 16, WANG teaches the method of claim 15, wherein, when the identified triggering event is for reporting the assistance information and corresponds to the triggering event for power saving, the at least one of the preferred number of carriers assistance information, the preferred bandwidth assistance information, the preferred number of MIMO layers assistance information, or the DRX preference information is added to preference information associated with the power saving and then is transmitted. (WANG, Fig. 4A, step 416, paragraphs 109-110, teach the second overheat assistance indicator including or corresponding to a number of one or more CCs.)

Regarding claim 17, WANG teaches the method of claim 15, wherein, when the identified triggering event is for reporting the assistance information and corresponds to both the triggering event for mitigating overheating and the triggering event for power saving, (WANG, Fig. 4A, steps 412, 414, paragraphs 108-109, teach determining to reduce a number of maximum component carriers (ReducedMaxCC) based on an information element received in the assistance information for resolving overheating (i.e. both for mitigating overheating and for power saving).) at least one of information associated with a preferred number of carriers assistance information for power saving, preferred bandwidth assistance information for power saving, a preferred number of MIMO layers assistance information for power saving, or DRX preference information for power saving is transmitted with overheating assistance information including at least one of a preferred number of carriers assistance information for mitigating overheating, a preferred bandwidth assistance information for mitigating overheating, or a preferred number of MIMO layers assistance information for mitigating overheating. (WANG, Fig. 4A, step 416, paragraphs 109-110, teach the second overheat assistance indicator (e.g. for power saving) including or corresponding to a number of one or more CCs.)

Regarding claim 19, WANG teaches the method of claim 15, wherein the preference configuration information for power saving includes prohibit timer information including at least one of prohibit timer information for reporting DRX preference information, prohibit timer information for reporting the preferred bandwidth assistance information, prohibit timer information for reporting the preferred number of carriers assistance information, or prohibit timer information for reporting the preferred number of MIMO layers assistance information. (WANG, Fig. 4A, step 410, teach a time period (i.e. prohibit timer) to initiate one or more corrective actions to resolve overheating.)

Regarding claim 20, WANG teaches A BS for reconfiguring a terminal in a wireless communication system, the terminal comprising: a transceiver; and a processor coupled with the transceiver and configured to: (WANG, Fig. 12, paragraph 170, teach base station 105 for reconfiguring a UE in a wireless communication system, the base station comprising wireless radios 1201 (i.e. transceiver) and processor 240 coupled with the transceiver.)) 
receive, from the terminal, capability information including at least one of information associated with overheating of the terminal or information associated with power consumption of the terminal, (WANG, Fig. 4A, step 404, paragraph 104, teach receiving, from the UE, an overheat assistance indicator (i.e. capability information including at least one of information associated with overheating of the terminal or information associated with power consumption of the terminal).)
transmit, to the terminal, first configuration information including at least one of overheating assistance configuration information or preference configuration information for power saving, based on the received capability information, (WANG, Fig. 4A, step 408, paragraphs 106-107, teach transmitting first adjustment indicator (i.e. configuration information including at least one of overheating assistance configuration information or preference configuration information for power saving, based on the received capability information).)
receive, from the terminal, assistance information including at least one of a preferred number of carriers assistance information, preferred bandwidth assistance information, a preferred number of multiple input multiple output (MIMO) layers assistance information, or discontinuous reception (DRX) preference information, based on a triggering event identified by the terminal, (WANG, Fig. 4A, steps 412, 414, paragraphs 108-109, teach determining to reduce a number of maximum component carriers (ReducedMaxCC) based on an information element received in the assistance information, and Fig. 4A, step 416, paragraphs 109-110, teach transmitting a second overheat assistance indicator (i.e. determined assistance information).)
the triggering event including at least one of a triggering event for mitigating overheating or a triggering event for power saving, (WANG, Fig. 4A, steps 412, 414, paragraphs 108-109, teach identifying overheating resolved condition (i.e. a triggering event for reporting assistance information including at least one of a triggering event for mitigating overheating or a triggering event for power saving).)  
generate second configuration information corresponding to the triggering event, based on the assistance information, (WANG, Fig. 4A, steps 422, 424, paragraphs 111-112, teach generating and transmitting second adjustment indicator (i.e. second configuration information generated based on the transmitted assistance information.)
and transmit, to the terminal, the generated second configuration information corresponding to the triggering event. (WANG, Fig. 4A, steps 422, 424, paragraphs 111-112, teach generating and transmitting second adjustment indicator (i.e. second configuration information generated based on the transmitted assistance information.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US20210051592A1), hereinafter WANG, in view of PARK et al. (US20160212709A1), hereinafter PARK.

Regarding claim 5, although WANG teaches all the limitations with respect to claim 1 above, WANG does not describe wherein the DRX preference information comprises at least one of information on a DRX inactivity timer length for power saving or information on a long DRX cycle length for power saving.
PARK in the same field of endeavor teaches wherein the DRX preference information comprises at least one of information on a DRX inactivity timer length for power saving or information on a long DRX cycle length for power saving. (PARK, Fig. 4, step 450, paragraphs 32, 66, teach increasing power efficiency of a terminal using DRX parameters such as a DRX inactivity timer length or long DRX cycle length, as further taught by paragraphs 74-81.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PARK with the teachings of WANG to configure the DRX preference information as at least one of information on a DRX inactivity timer length for power saving or information on a long DRX cycle length for power saving. The motivation would be to increase the power efficiency of the terminal using DRX parameters (PARK, paragraph 32).

Regarding claim 12, although WANG teaches all the limitations with respect to claim 8 above, WANG does not describe wherein the DRX preference information comprises at least one of information on a DRX inactivity timer length for power saving or information on a long DRX cycle length for power saving.
PARK in the same field of endeavor teaches wherein the DRX preference information comprises at least one of information on a DRX inactivity timer length for power saving or information on a long DRX cycle length for power saving. (PARK, Fig. 4, step 450, paragraphs 32, 66, teach increasing power efficiency of a terminal using DRX parameters such as a DRX inactivity timer length or long DRX cycle length, as further taught by paragraphs 74-81.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PARK with the teachings of WANG to configure the DRX preference information as at least one of information on a DRX inactivity timer length for power saving or information on a long DRX cycle length for power saving. The motivation would be to increase the power efficiency of the terminal using DRX parameters (PARK, paragraph 32).

Regarding claim 18, although WANG teaches all the limitations with respect to claim 15 above, WANG does not describe wherein the DRX preference information comprises at least one of information on a DRX inactivity timer length for power saving or information on a long DRX cycle length for power saving.
PARK in the same field of endeavor teaches wherein the DRX preference information comprises at least one of information on a DRX inactivity timer length for power saving or information on a long DRX cycle length for power saving. (PARK, Fig. 4, step 450, paragraphs 32, 66, teach increasing power efficiency of a terminal using DRX parameters such as a DRX inactivity timer length or long DRX cycle length, as further taught by paragraphs 74-81.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of PARK with the teachings of WANG to configure the DRX preference information as at least one of information on a DRX inactivity timer length for power saving or information on a long DRX cycle length for power saving. The motivation would be to increase the power efficiency of the terminal using DRX parameters (PARK, paragraph 32).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

LJUNG et al. (US20200053763A1) is directed towards communicating, on a wireless link between a network node and a communication device, first data at a first data rate, and communicating, on the wireless link, at least one uplink control signal associated with an overheating event at the communication device (Abstract). More particularly, Fig. 13, step 6107, paragraph 122, teach determining whether a overheating event has been resolved.

HSU (US20200229085A1) is directed towards determine an amount of data transmitted between the electronic device and the network over a duration (Abstract). More particularly, Fig. 4, step 430, paragraphs 71, 92, teach determining based on the amount of data and the energy consumption over the duration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES JIANG can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALLI Z BUTT/           Examiner, Art Unit 2412